Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-8, 10-13, 16-18 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qiu 2019/0124989.
For claims 1, 10, figure 1, includes power supply 60 airflow sensor 10 and main controller to control the atomizer (power supply to the heat liquid). See paragraphs    0012  to  0018  ,     0025
Use of such device also meets claim 11 languages.  For claims 2, 12, the airflow sensor output on detecting air flow is readable as a first level information.  For claim 3, when no airflow is detected the sensor would output a second level information which would be zero or a less than threshold valves to interrupt power to the vaporizer.  Claims 6, 16, call for the power to be interrupted when a set duration passes and no adequate further airflow detection signal is received.  This operation manner taught by Qui para  0018   0022 .     Note this duration could be set by the user, paragraph 0018.  If at issue it would also have been obvious to so arrange a controller/ timer ,  that is to turn power off after a set time duration     with no further airflow detection.    Para 0023      For claims 7, 8, 17, 18, Qiu paragraph 0015 discloses that each signal or logic lever can be high the remaining one the low level.
For all claims should issues arises features that may be at issue such as claims 6, 16 time internal for interruption.  Noted above deemed obvious variations.
s 4, 5, 9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL ABRAMS/Primary Examiner, Art Unit 2832